Citation Nr: 0947247	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a May 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from April 1966 to April 1969, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
After reviewing the evidence of record, the Board has 
determined that the issues on appeal require additional 
development.  Therefore, these issues are REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him if 
further action is required on his part.  


REMAND

A preliminary review of the record with respect to the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus discloses a need for further development 
prior to final appellate review.  

In this appeal, the appellant contends that he should be 
granted service connection for bilateral hearing loss and 
tinnitus on the basis that (1) he was exposed to acoustic 
trauma in service, (2) he began experiencing tinnitus during 
the latter months of his period of active service and (3) he 
has experienced hearing problems that have progressively 
worsened since his separation from service. See statements 
dated in March 2006 and February 2007.  Unfortunately, the 
appellant's service treatment records are not necessarily 
supportive of his claim in that they reflect that the 
appellant's service separation audiogram was within normal 
limits; and the appellant denied experiencing hearing loss 
and "running ears" in the medical history portion of his 
service separation examination. March 1969 report of medical 
examination; March 1969 report of medical history.  In 
addition, the Appellant reports that he did not seek medical 
treatment for his hearing problems after his separation from 
service as he felt that no treatment was available for these 
disorders. March 2006 statement in support of claim.  As 
such, the Board observes that the only post-service medical 
records contained in the claims file are dated from September 
1969 to October 1969 and November 2005 to January 2006.  
Notably, the two-pages of medical records dated in 1969 
appear to be exclusively related to dental treatment.  The 
November 2005 VA medical records are the first to reference 
the Appellant's complaints of hearing problems, although they 
appear to indicate that earlier records that may be pertinent 
to this claim are in existence. See November 2005 VA medical 
records (medical record reflects that the appellant was 
afforded an audiological assessment at a VA Medical Center at 
the request of his primary care doctor).   

The evidence in this case reveals that the appellant's 
military occupation specialty in service was a helicopter 
repairman; and that the RO conceded in the rating decision on 
appeal that the appellant was exposed to acoustic trauma in 
service. See DD Form 214; May 2006 rating decision, p. 2.  
However, the RO denied service connection for bilateral 
hearing loss and tinnitus in this case on the basis of 
evidence contained in the appellant's service file that 
indicated the appellant had hearing thresholds within normal 
limits upon entrance and separation from service; and upon a 
VA medical opinion in which the examiner opined that it was 
less likely than not that the appellant's hearing disorders 
are related to acoustic trauma from service in light of the 
normal audiological results reflected in the appellant's 
service separation examination. May 2006 rating decision, 
pgs. 2-3; May 2006 VA examination report, p. 3.  In 
formulating this opinion, the VA examiner stated that 
"unless other information not reviewed indicates otherwise, 
a claim for hearing loss and tinnitus are not support by [the 
appellant's service separation audiological findings]." May 
2006 VA examination report, p. 3.  

VA laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Instead, the United States Court of Appeals for 
Veterans Claims (the "Court") has held where there is no 
evidence of a veteran's hearing disability until many years 
after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service." See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  

In this instance, although the current evidence in the claims 
file is unsupportive of the appellant's claims, it appears 
that there may be outstanding medical records in existence 
that potentially reference the appellant's hearing 
difficulties even if those records do not reflect actual 
medical treatment for these difficulties.  As these records 
may assist the appellant in establishing service connection 
for hearing loss and tinnitus on the basis of a continuity of 
symptomatology, the Board finds that additional development 
is warranted in this case.  Accordingly, the case is REMANDED 
to the RO via the AMC for the following actions:

1.  The RO should contact the appellant 
and request the names, addresses and 
authorizations for any medical provider 
(or any other person) whom the appellant 
believes may be able to corroborate 
and/or may have documented the 
appellant's complaints of hearing 
problems and/or tinnitus prior to 
November 2005, even if this 
documentation occurred in the context of 
the appellant receiving treatment for an 
unrelated medical matter.  After 
obtaining the authorization(s), the RO 
should attempt to associate these 
medical records with the claims file.  
The appellant should also be informed, 
in the alternative, that he may obtain 
these records himself and submit them to 
the RO. 

2.  The RO should contact the Kansas 
City VA Medical Center (where the 
appellant underwent his November 2005 
audiogram) in an effort to determine 
whether the appellant has any 
outstanding medical treatment records 
located at that facility.  If such 
records are located, the RO should 
obtain them. 

3.  If additional evidence is associated 
with the claims file, the RO should 
refer the appellant's claims file to the 
May 2006 VA examiner (or, if not 
available, another qualified 
audiologist) in order to obtain an 
addendum medical opinion as to whether 
the new evidence alters the examiner's 
May 2006 medical opinion that it is less 
likely as not that the appellant's 
current bilateral hearing loss and 
tinnitus are etiologically related to 
the appellant's military service.  The 
examiner should discuss the rationale 
for all opinions expressed.  If no 
opinion can be rendered, without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.  

When the development requested has been completed, the RO 
should readjudicate the issues on appeal in light of any 
additional evidence added to the claims file.  If the 
benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


